DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 6 recites the broad recitation greater than or equal to 110 oC, and the claim also recites 150 oC to 275 oC, and 175 oC to 225 oC which are the narrower statement of the range/limitation; claim 6 recites the broad recitation greater than 0 to 7 atmospheres, and the claim also recites greater than 0 to 3.5 atmospheres, and greater than 0 to 1.75 atmospheres which are the narrower statement of the range/limitation.  In the present oC, and the claim also recites 150 oC to 275 oC, and 175 oC to 225 oC which are the narrower statement of the range/limitation.  In the present instance, claim 17 recites the broad recitation less than or equal to 3 weight percent, and the claim also recites less than 2 weight percent which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlman (US 2015/0079377) when taken with Ye et al. (US 2007/0043203).
Regarding claims 1-10 and 14-17:  Kuhlman (US ‘377) discloses methods of preparing polyetherimides [abstract], wherein Example 2 [Ex. 2; 0099-0101] reacts 3.0 g (0.0275 mol) of mPD (meta-phenylenediamine [0093; Table 1]), 0.204 g (0.0011 mol) of 4-ClPA (4-chlorophthalic anhydride [0093; Table 1]), 9.839 g (0.054 mol) of 3-ClPA (3-chlorophthalic anhydride [0093; Table 1]) (corresponding to 98:2 molar ratio of 3-ClPA:4-ClPA), 0.014 g (0.05 mol) of HEGCl (hexaethylguanidinium chloride [0093; Table 1]), 0.2187 g (0.0009345 mol) of NaPCP (sodium para-cumyl phenol [0093; Table 1]), 70 g of oDCB (ortho-dichlorobenzene [0093; Table 1]), and 0.32 g of Ultem 1000 (polyetherimide) at 200 oC under nitrogen [0044] to afford a mixture of 3,3’-ClPAMI, 3,4’-ClPAMI, 4,4’-ClPAMI (3,3’bis(chlorophthalimide), 3,4’bis(chlorophthalimide), 4,4’bis(chlorophthalimide)) (95:4:1) at 28 wt% solids (~40 g oDCB) [Ex. 2; 0099-0101].  The resulting mixture was reacted with 6.157 g (0.02263 mol) of Na2BPA (disodium bisphenol A [0093; Table 1]) and 0.2187 g (0.0009345 mol) of NaPCP in the presence of HEGCl at 200 oC to afford a polyetherimide (corresponding to ~1.7 wt% Ultem based on the polyetherimide produced) having a Mw of 56,337, a Tg of 232 oC and a cyclics content (n = 1) of 1.5 wt% [Ex. 2; 0099-0101; Table 2, Ex. 2].  
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].  Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Ye et al. (US ‘203) provides evidence that Ultem 1000 is a polyetherimide [0060].
Regarding claims 11-13:  Kuhlman (US ‘377) discloses the basic claimed composition [as set forth above with respect to claim 1].
The claimed effects and physical properties, i.e. the polyetherimide produced by the method has a viscosity that is at least 25% lower than the viscosity of a polyetherimide produced using a molar ratio of 3-halophthalic anhydride to 4-halophthalic anhydride of 05:95, when viscosity is determined using Parallel Plate Rheometry at 380°C [instant claim 11]; the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlman (US 2015/0079377) when taken with Ye et al. (US 2007/0043203).
Regarding claim 18:  Kuhlman (US ‘377) discloses methods of preparing polyetherimides [abstract], wherein Example 2 [Ex. 2; 0099-0101] reacts 3.0 g (0.0275 mol) of mPD (meta-phenylenediamine [0093; Table 1]), 0.204 g (0.0011 mol) of 4-ClPA (4-chlorophthalic anhydride [0093; Table 1]), 9.839 g (0.054 mol) of 3-ClPA (3-chlorophthalic anhydride [0093; Table 1]) (corresponding to 98:2 molar ratio of 3-ClPA:4-ClPA), 0.014 g (0.05 mol) of HEGCl (hexaethylguanidinium chloride [0093; Table 1]), 0.2187 g (0.0009345 mol) of NaPCP (sodium para-cumyl phenol [0093; Table 1]), 70 g of oDCB (ortho-dichlorobenzene [0093; Table 1]), and 0.32 g of Ultem 1000 (polyetherimide) at 200 oC under nitrogen [0044] to afford a mixture of 3,3’-ClPAMI, 3,4’-ClPAMI, 4,4’-ClPAMI (3,3’bis(chlorophthalimide), 2BPA (disodium bisphenol A [0093; Table 1]) and 0.2187 g (0.0009345 mol) of NaPCP in the presence of HEGCl to afford a polyetherimide having a Mw of 56,337, a Tg of 232 oC and a cyclics content (n = 1) of 1.5 wt% [Ex. 2; 0099-0101; Table 2, Ex. 2].  
Kuhlman (US ‘377) discloses at least 90 wt% of the 3,3’bis(chlorophthalimide) [0005], but does not specifically disclose Ex. 2 having a 95:5 molar ratio of 3-ClPA:4-ClPA.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].  Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Ye et al. (US ‘203) provides evidence that Ultem 1000 is a polyetherimide [0060].

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlman (US 2015/0079377) when taken with Ye et al. (US 2007/0043203).
Regarding claim 19:  Kuhlman (US ‘377) discloses methods of preparing polyetherimides [abstract], wherein Example 2 [Ex. 2; 0099-0101] reacts 3.0 g (0.0275 mol) of mPD (meta-phenylenediamine [0093; Table 1]), 0.204 g (0.0011 mol) of 4-ClPA (4-chlorophthalic anhydride [0093; Table 1]), 9.839 g (0.054 mol) of 3-ClPA (3-chlorophthalic anhydride [0093; Table 1]) (corresponding to 98:2 molar ratio of 3-ClPA:4-ClPA), 0.014 g (0.05 mol) of HEGCl (hexaethylguanidinium chloride [0093; Table 1]), 0.2187 g (0.0009345 mol) of NaPCP (sodium para-cumyl phenol [0093; Table 1]), 70 g of oDCB (ortho-dichlorobenzene [0093; Table 1]), and 0.32 g of Ultem 1000 (polyetherimide) at 200 oC under nitrogen [0044] to afford a mixture of 3,3’-ClPAMI, 3,4’-ClPAMI, 4,4’-ClPAMI (3,3’bis(chlorophthalimide), 3,4’bis(chlorophthalimide), 4,4’bis(chlorophthalimide)) (95:4:1) at 28 wt% solids (~40 g oDCB) [Ex. 2; 0099-0101].  The resulting mixture was reacted with 6.157 g (0.02263 mol) of Na2BPA (disodium bisphenol A [0093; Table 1]) and 0.2187 g (0.0009345 mol) of NaPCP in the presence of HEGCl to afford a polyetherimide having a Mw of 56,337, a Tg of 232 oC and a cyclics content (n = 1) of 1.5 wt% [Ex. 2; 0099-0101; Table 2, Ex. 2].  
Kuhlman (US ‘377) discloses at least 90 wt% of the 3,3’bis(chlorophthalimide) [0005], but does not specifically disclose Ex. 2 having a 95:5 molar ratio of 3-ClPA:4-ClPA.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].  Additionally, differences in concentration will not support the patentability of subject mat-ter encompassed by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Ye et al. (US ‘203) provides evidence that Ultem 1000 is a polyetherimide [0060].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20-21 of copending Application No. 16/469336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed methods of making polyetherimides substantially overlap in scope.  While Application No. 16/469336 claims a 98:02 to 50:50 ratio of 3-ClPA:4-ClPA, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767